             Case 2:20-cr-00032-JCC Document 144 Filed 12/01/20 Page 1 of 9




 1                                                       The Honorable John C. Coughenour
 2
 3
 4
 5
 6
 7                       UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9
10
11    UNITED STATES OF AMERICA,                        NO. CR20-032JCC
12                           Plaintiff,
13                      v.                             GOVERNMENT’S SENTENCING
                                                       MEMORANDUM
14    JOHNNY ROMAN GARZA,
15                           Defendant.
16
17
18         The United States of America, by and through Brian T. Moran, United States
19 Attorney for the Western District of Washington, and Thomas M. Woods, Assistant
20 United States Attorney for said District, respectfully submits this memorandum in
21 connection with Johnny Garza’s upcoming sentencing.
22                                            INTRODUCTION
23         Johnny Garza was a willing and active member of a plot to target journalists and
24 activists, particularly those who were Jews and other minorities. In the middle of the
25 night, the members of the plot affixed to the victims’ homes frightening posters that
26 included threats of violence. Some of the posters were also mailed to the individuals at
27 their homes. In Garza’s words, the plot was designed to “have them all wake up one
28 morning and find themselves terrorized by targeted propaganda.” In addition to helping
     Government’s Sentencing Memorandum - 1                              UNITED STATES ATTORNEY
                                                                          700 STEWART ST., SUITE 5220
     United States v. Garza, CR20-032JCC                                      SEATTLE, WA 98112
                                                                                 206-553-7970
             Case 2:20-cr-00032-JCC Document 144 Filed 12/01/20 Page 2 of 9




 1 to coordinate the operation and researching targets, Garza affixed a poster to the bedroom
 2 window of a prominent Jewish journalist that depicted a man in a skull mask holding a
 3 Molotov cocktail in front of a burning home. Even more terrifying, the poster contained
 4 the name and home address of the journalist.
 5         Garza was not one of the leaders of this plot. He also clearly was a troubled man
 6 with a chaotic home life. Since being arrested, he has appeared to follow his counsel’s
 7 sound direction, and undertaken a variety of steps to show remorse for his actions.
 8         Nonetheless, a significant sentence is warranted to account for the seriousness of
 9 the offense. The harm that Garza caused--although not easy to quantify--was immense.
10 He instilled terror in his victims and contributed to the wide sense of fear and unease that
11 many groups in this country understandably feel. He made victims feel unsafe in their
12 own homes—at a time when most people have been largely confined to home because of
13 the pandemic.
14         The Court should sentence Garza to 33 months, the low end of the applicable
15 Guidelines range. The Court also should impose three years of supervised release. Garza
16 does not have the ability to pay a fine, and none should be imposed.
17                                            BACKGROUND
18         In November 2019, Cameron Shea, using the moniker Krokodil, participated in a
19 private Wire chat group titled, Operation Erste Säule. Plea Agreement ¶ 7(a). Shea was
20 a member of Atomwaffen Division (“AWD”), a white supremacist group that has been
21 responsible for several acts of violence, and for promoting hate against Jews and other
22 minorities. Id. Shea invited fellow AWD members to this chat group, including Garza,
23 to collaborate and coordinate an effort to deliver threatening messages to journalists’
24 homes and other places. Id. Shea described the Operation in a message to the chat
25 group: “We’re coordinating this nation wide Operation called Operation Erste Säule,
26 named after the first pillar of stat[e] power, AKA the media. We will be postering
27 journalists houses and media buildings to send a clear message that we too have leverage
28 over them . . . The goal, of course, is to erode the media/states air of legitimacy by
     Government’s Sentencing Memorandum - 2                                UNITED STATES ATTORNEY
                                                                            700 STEWART ST., SUITE 5220
     United States v. Garza, CR20-032JCC                                        SEATTLE, WA 98112
                                                                                   206-553-7970
             Case 2:20-cr-00032-JCC Document 144 Filed 12/01/20 Page 3 of 9




 1 showing people that they have names and addresses, and hopefully embolden others to
 2 act as well.” Upon being invited by Shea to the plot, Garza, using the moniker “Roman,”
 3 reacted with enthusiasm, writing to the group:
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17         As part of the operation, each participant was directed to identify, research, and
18 locate journalists in their area. Id. ¶ 7(b). Garza ultimately reported to the group that he
19 had found “a leader of an ‘association of black journalists’” in his state. Id. Other
20 members of the conspiracy reported that they had located certain Jews to target. Id. Shea
21 stated that the identification of these targets was “Excellent work!” and “Outstanding.”
22 Id. Similarly, Kaleb Cole, one of the leaders of the plot, said “NICE WORK” when he
23 learned that one of the co-conspirators had found the addresses for three Jewish
24 journalists. Id.
25         On or about December 11, 2019, Shea explained to the group that he wanted to
26 coordinate the operation on the same night, so journalists would be caught off guard, and
27 to accomplish an effective “show of force, demonstrating we are capable of massive
28 coordination.” Id. ¶ 7(c). Garza said that the intended impact of the coordinated
     Government’s Sentencing Memorandum - 3                                UNITED STATES ATTORNEY
                                                                            700 STEWART ST., SUITE 5220
     United States v. Garza, CR20-032JCC                                        SEATTLE, WA 98112
                                                                                   206-553-7970
             Case 2:20-cr-00032-JCC Document 144 Filed 12/01/20 Page 4 of 9




 1 operation was to “have them all wake up one morning and find themselves terrorized by
 2 targeted propaganda.” Id.
 3         On or about January 6, 2020, the coconspirators again coordinated the operation
 4 and exchanged opinions about whether to conduct the operation entirely via the mail,
 5 rather than in person. Id. ¶ 7(d). Ultimately, the coconspirators decided to stay with
 6 “boots on the ground” at some locations, while mailing the threatening posters to the
 7 riskier target locations. Id. Garza reported to the group: “I think the locations with the
 8 most possible security concerns could be mail targets, but those locations that look much
 9 less secure can be visited . . . It’s not like they’re expecting us in person. If they all
10 receive some shit in the mail consecutively, it’ll draw the same stir. Maybe not as novel
11 as a physical visit with a poster on their front window, but in the ‘scare range’ just the
12 same.” Id.
13         Kaleb Cole helped create and distribute the posters, which included the following
14 three posters below. Under the poster design, the victim’s personal information, such as
15 their home address, was to be placed in the box at the bottom:
16
17
18
19
20
21
22
23
24
25
26
27
28
     Government’s Sentencing Memorandum - 4                                  UNITED STATES ATTORNEY
                                                                              700 STEWART ST., SUITE 5220
     United States v. Garza, CR20-032JCC                                          SEATTLE, WA 98112
                                                                                     206-553-7970
             Case 2:20-cr-00032-JCC Document 144 Filed 12/01/20 Page 5 of 9




 1         One of the posters depicts a person in a skull mask holding a Molotov cocktail in
 2 front of a burning home:
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21         On January 25, 2020, Garza and another individual traveled to an apartment
22 complex in Phoenix, Arizona where a member of the Arizona Association of Black
23 Journalists resided. Id. ¶ 7(f). Garza could not find a suitable place to leave a poster. Id.
24 He then traveled with another individual to the residence of an editor of a local Jewish
25 publication. Id. Garza exited the car and carried with him the poster depicted above
26 containing the person in the skull mask with a Molotov cocktail. Id. Garza walked up
27 the editor’s residence and affixed the poster to the bedroom window. Id. The editor’s
28 personal information was included at the bottom of the poster. Id. As Garza has
     Government’s Sentencing Memorandum - 5                                UNITED STATES ATTORNEY
                                                                            700 STEWART ST., SUITE 5220
     United States v. Garza, CR20-032JCC                                        SEATTLE, WA 98112
                                                                                   206-553-7970
             Case 2:20-cr-00032-JCC Document 144 Filed 12/01/20 Page 6 of 9




 1 acknowledged, he intended that the poster cause the editor fear of property damage and
 2 personal harm. Id. The editor did in fact become fearful upon discovering the poster. Id.
 3 On the same day, co-conspirators either mailed or delivered other posters to other victims
 4 in Washington State and Florida. Id. ¶ 7(g).
 5         In February, Garza was arrested. Agents searched Garza’s residence, and
 6 discovered a number of hateful symbols, including Nazi pins:
 7
 8
 9
10
11
12
13
14
15
16
17
18 Agents also discovered a number of posters/fliers that depicted messages of hate against
19 Jews, gays and lesbians, and people of color. Some of the items contained messages of
20 violence:
21
22
23
24
25
26
27
28
     Government’s Sentencing Memorandum - 6                             UNITED STATES ATTORNEY
                                                                         700 STEWART ST., SUITE 5220
     United States v. Garza, CR20-032JCC                                     SEATTLE, WA 98112
                                                                                206-553-7970
              Case 2:20-cr-00032-JCC Document 144 Filed 12/01/20 Page 7 of 9




 1          Although agents did not recover any firearms, they recovered a gas mask, body
 2 armor, and an ammunition belt.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
     //
24
     //
25
26
27
28
      Government’s Sentencing Memorandum - 7                            UNITED STATES ATTORNEY
                                                                         700 STEWART ST., SUITE 5220
      United States v. Garza, CR20-032JCC                                    SEATTLE, WA 98112
                                                                                206-553-7970
             Case 2:20-cr-00032-JCC Document 144 Filed 12/01/20 Page 8 of 9




 1                                      PLEA AGREEMENT
 2         Garza pleaded guilty in a timely fashion to Count 1 of the Superseding Indictment,
 3 which charges him with Conspiracy to Mail Threatening Communications, to Commit
 4 Cyberstalking, and to Interfere with Federally Protected Activities, in violation of Title
 5 18, United States Code, Section 371. The plea agreement contains no agreements as to
 6 the Sentencing Guidelines or sentencing recommendations. The plea agreement also
 7 does not contain a waiver of appeal.
 8                                 SENTENCING GUIDELINES
 9         There does not appear to be any dispute as to the Sentencing Guidelines. The total
10 offense level scores as follows:
11         Base (2A6.2)                                            18
12         Threatened use of a dangerous weapon,                   +2
           i.e., a Molotov cocktail (2A6.2(b)(1))
13
14         Hate crime motivation (3A1.1)                           +3
15
           Acceptance of responsibility                            -3
16
           Total:                                                  20
17
18         Garza has no known criminal history, and thus is category I. His range is
19 therefore 33-41 months.
20                                   SECTION 3553 ANALYSIS
21         Garza deliberately targeted Jews and other minorities with the goal of instilling
22 fear. Garza did not simply “put up a poster.” He wanted his victims to feel unsafe in
23 their own homes—that they would wake up and “find themselves terrorized.” He
24 exploited the fear that many Jews, Blacks, and other minorities feel. He knew that the
25 victims of this plot did not have the liberty of treating the posters as an empty threat—not
26 when the news is full of horrible event after event, whether it be the Pittsburgh synagogue
27 shooting, the El Paso Walmart rampage, or the Charleston church massacre. And that
28 fear was not limited to the specific individuals and their families who received posters.
     Government’s Sentencing Memorandum - 8                               UNITED STATES ATTORNEY
                                                                           700 STEWART ST., SUITE 5220
     United States v. Garza, CR20-032JCC                                       SEATTLE, WA 98112
                                                                                  206-553-7970
             Case 2:20-cr-00032-JCC Document 144 Filed 12/01/20 Page 9 of 9




 1 As Garza well knew, it was felt by their fellow community members, both locally and
 2 nationally.
 3         The government appreciates many of the sentiments expressed in the defense
 4 memorandum. Garza has done what he can do to show that he is done with the white
 5 supremacist movement, that he appreciates the harm that he has caused, and that he
 6 wishes to move forward. The government also is mindful that Garza undoubtedly was
 7 drawn to AWD out of some misplaced notion of seeking community, given the isolation
 8 he experienced, as well as his chaotic upbringing.
 9         But the harm that Garza did cannot be easily undone or forgiven. And the
10 government is mindful that Garza did not act rashly—this plot unfolded over the course
11 of months, and Garza never once expressed any hesitation. Indeed, he expressed
12 enthusiasm.
13         In light of all of these circumstances, the Court should impose a sentence of 33
14 months.
15         Dated this 1st day of December, 2020.
16                                                   Respectfully submitted,
17
                                                     BRIAN T. MORAN
18                                                   United States Attorney
19
                                                     s/ Thomas M. Woods
20                                                   THOMAS M. WOODS
                                                     Assistant United States Attorney
21
                                                     United States Attorney’s Office
22                                                   700 Stewart Street, Suite 5220
                                                     Seattle, Washington 98101-3903
23
24
25
26
27
28
     Government’s Sentencing Memorandum - 9                              UNITED STATES ATTORNEY
                                                                          700 STEWART ST., SUITE 5220
     United States v. Garza, CR20-032JCC                                      SEATTLE, WA 98112
                                                                                 206-553-7970
